Name: Decision No 2/94 of the EEC-EFTA Joint Committee on Common Transit of 8 December 1994 implementing Article 34 B2 of Appendix II to the Convention of 20 May 1987 on a common transit procedure
 Type: Decision
 Subject Matter: tariff policy;  economic geography
 Date Published: 1994-12-31

 Avis juridique important|21994D1231(20)Decision No 2/94 of the EEC-EFTA Joint Committee on Common Transit of 8 December 1994 implementing Article 34 B2 of Appendix II to the Convention of 20 May 1987 on a common transit procedure Official Journal L 371 , 31/12/1994 P. 0004 - 0005DECISION No 2/94 OF THE EEC-EFTA JOINT COMMITTEE ON COMMON TRANSIT of 8 December 1994 implementing Article 34 B (2) of Appendix II of the Convention of 20 May 1987 on a common transit procedure (94/948/EC) THE JOINT COMMITTEE, Having regard to the Convention of 20 May 1987 on a common transit procedure (1) and in particular Article 34 B (2) of Appendix II (2) thereto, Whereas Appendix II contains, inter alia, specific provisions on guarantees; Whereas it is necessary that the Contracting Parties take appropriate measures in respect of certain goods where the common transit procedure presents increased risks of fraud because of the excessive increase in the number of cases of non-presentation of certain goods at offices of destination; Whereas it is necessary for the application of Article 34 B (2) of the said Appendix to agree upon those goods for which the T1 transit procedure presents increased risk of fraud, HAS DECIDED AS FOLLOWS: Article 1 The T1 transit procedure presents increased risk of fraud in respect of the goods listed in the Annex to this Decision. Article 2 This Decision shall enter into force on 1 January 1995. Done at Brussels, 8 December 1994. For the Joint Committee The chairman Peter WILMOTT (1) OJ No L 226, 13. 8. 1987, p. 2. (2) OJ No L 12, 15. 1. 1994, p. 33. ANNEX List of goods to which Article 34 B (2) of Appendix II of the Convention of 20 May 1987 applies ex 01.02 Live bovine animals, other than pure-bred breeding animals ex 01.03 Live swine, other than pure-bred breeding animals ex 01.04 Live sheep and goats, other than pure-bred breeding animals 02.01 Meat of bovine animals, fresh or chilled 02.02 Meat of bovine animals, frozen 02.03 Meat of swine, fresh, chilled or frozen 04.02 Milk and cream, concentrated or containing added sugar or other sweetening matter 04.05 Butter and other fats and oils derived from milk 04.06 Cheese and curd 10.01 Wheat and meslin 10.02 Rye 10.03 Barley 10.04 Oats ex 24.02 Cigarettes